DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-40 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119-120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
For purposes of this discussion, the applications to which the instant application claims priority and which are being analyzed for support are 61/430,318, 12/813,738, 61/300,511, 12/503,334, 12/483,768, 12/813,715, 61/233,326, 12/262,862, 60/984,948, 61/060,226, and 61/097,394.
The disclosure of the above-mentioned prior-filed applications, with the exceptions listed below, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, the limitation “the preferences of the particular user are identified based on other users that have a connection to the particular user through the online social network” appears to be missing from the disclosures of the ‘511, ‘768, ‘326, ‘862, ‘226, and ‘394 applications.  Moreover, the limitation “ranking the list of search results, based on the user preference profile information, wherein a first search result matching the preferences of the particular user is ranked higher in the ranked list in comparison to a second search result that does not match the preferences of the particular user” appears to be missing from the disclosure of the ‘948 application.
However, it appears that the ‘276 application, filed April 20, 2011, and its nonprovisional counterpart the ‘917 application, filed June 8, 2011, provide support for the claim limitations.  Moreover, Examiner cannot find any claim limitation that is clearly missing from the disclosures of the ‘318, ‘738, and ‘715 applications, the earliest of which was filed on June 11, 2010.  Thus, Examiner will assume for purposes of examination that the application is entitled to priority at least as far back as June 11, 2010.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 14, 2021 (x7); June 23, 2021; January 14, 2022; March 4, 2022; and June 9, 2022 are, as far as Examiner can tell, in compliance with the provisions of 37 CFR 1.97.  The information disclosure statements are being considered by the examiner to the extent feasible.  However, in addition to the fact that hundreds of documents have been cited, the NPL documents cited are scattered in the IFWs of dozens of parent applications, only a small fraction of which have been submitted in the instant application.  Examiner has not performed an exhaustive check to determine whether all documents cited have been submitted in at least one parent application.  To the extent that Applicant believes that some of the documents cited are particularly relevant to the instant claims (as opposed to the unrelated claims of a parent application), Examiner would request Applicant’s assistance in pointing out which of the cited documents are relevant and how they are relevant.

Drawings
The drawings are objected to because (a) in Fig. 8, “1 people” should be “1 person”; (b) in Fig. 16, “2 question” should be “2 questions” and the line associated with reference character 1602 crosses through the word “random”, see 37 CFR § 1.84(p)(3); (c) in Fig. 19, “irrelivant” should be “irrelevant”; (d) In Fig. 22, carats are placed in the middle of the GUI for no obvious reason; (e) in Fig. 26, “2 result” should be “2 results”; (f) in Fig. 27, “offerec” should be “offered” and “operationg” should be “operating”; (g) in Fig. 28, “fouir” should be “four”; (h) in Fig. 20, “shoul” should be “should”; (i) in Fig. 33, “pary” should be “party”; (j) in Fig. 35, “prefernce” should be “preference”; (k) in Fig. 37, “simular” should be “similar”; (l) Figs. 38-41 contain text on a shaded background; see 37 CFR § 1.84(p)(3); and (m) in Fig. 43, “on the comparison” should be “of the comparison”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  An illustrative, but not exhaustive, listing of issues with the specification is:
Pervasive use of the plural “their” to refer to a singular “user” (should be “his,” “her,” or “his or her,” or all instances of the singular “user” should be changed to “users”);
Pervasive use of trademarked terms without providing proper attribution as trademarks;
Misspellings (e.g., “Martha Steward” in paragraph 42);
Misuse of prepositions (e.g., “answers of this question” in paragraph 62);
Improper capitalization (e.g., “the internet” as opposed to “the Internet” in paragraph 71);
Use of the plural term “data” as singular (e.g., “this ancillary data” as opposed to “these ancillary data” in paragraph 81);
Switching from third person to second person in the middle of a sentence (e.g., “how you react” in paragraph 95);
Misuse of plurals (e.g., “feedbacks” in paragraph 104).
For Applicant’s convenience, Examiner has attached a marked-up copy of the specification in parent application # 16/544,623, which is substantively identical to the instant specification, indicating where errors have occurred.  However, Examiner makes no guarantee that the issues flagged represent an exhaustive listing of the informalities.  For that reason, Examiner requests that Applicant review and edit the entire specification prior to resubmission.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recommendation module” in claims 36-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “recommendation module” (claims 36-37) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
As an initial matter, note that the entire specification never mentions the term “recommendation module.”  Moreover, paragraph 267 states that “[t]he methods and/or processes described above, and steps thereof, may be realized in hardware, software or any combination of hardware and software suitable for a particular application.”  Thus, the specification does not make clear whether the claimed “recommendation module” is a separate piece of hardware or whether it is software stored in the previously recited memory and executed on the previously recited processor.  Assume for purposes of this discussion that the “recommendation module” is software.  Since the functions of “receiv[ing] one or more search query terms submitted by a particular user; retriev[ing] a list of search results based on the search query terms; access[ing] user preference profile information identifying one or more preferences of the particular user; rank[ing] the list of search results, based on the user preference profile information, wherein a first search result matching the preferences of the particular user is ranked higher in the ranked list in comparison to a second search result that does not match the preferences of the particular user; and provid[ing] the ranked list of search results to the particular user” are not generic computer functions performable by an off-the-shelf processor, the specification must disclose an algorithm for programming the processor to perform the entire claimed functions.  MPEP § 2181(II)(B).  But the specification does not clearly disclose such an algorithm.  At most, it provides a series of examples of how the algorithm might function in practice.  For example, paragraph 174 states that 
[i]n embodiments, the present invention may provide results based on multiple dimensions, such as a result based on a textual match from a user input, based on the user's taste profile, and the like. Fig. 27 shows an example search interface showing search results for the user query "fios". In this example, the rankings are based on first finding decisions and decision results (recommendations) that are a good textual match for the user query and then second ranking the decision results by the knowledge the system has about the user's taste profile. In this example, "fios" is a good textual match for the decision results "Verizon FIOS" as the recommendation to "Which ISP should I use" 2702 and "What US satellite/cable service Attorney Docket No. EBAY-0022-01-US-CON-05 Client Ref: IP-P1448US6provider should I get" 2704 and both are this users #1 ranked result based on the user's taste preferences. 

But how does this ranking occur?  How are the user’s preferences mapped to the ranking?  What is the function between individual preferences and ranking?  How does the system decide what user preferences to consider in making the ranking?  These questions are left unanswered by the specification.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 21
Step 1: The claim is directed to a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia, “ranking [a] list of search results, based on … user preference profile information, wherein a first search result matching the preferences of [a] particular user is ranked higher in the ranked list in comparison to a second search result that does not match the preferences of the particular user.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of comparing each of a list of search results to user preference information and ordering the results by how well the results match the user preference information.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  All of the remaining substantive limitations of the claim recite insignificant extra-solution activity.  In particular:
[R]eceiving one or more search query terms submitted by a particular user:  This limitation recites the insignificant extra-solution activity of mere data gathering.
[R]etrieving a list of search results based on the search query terms:  This limitation also recites the insignificant extra-solution activity of mere data gathering.
[A]ccessing user preference profile information identifying one or more preferences of the particular user: This limitation is also directed to the insignificant extra-solution activity of mere data gathering.
[P]roviding the ranked list of search results to the particular user:  This limitation recites the insignificant extra-solution activity of mere data gathering and output.
MPEP § 2106.05(g).  The only remaining portion of the claim recites that the method is “computer-implemented”.  However, mere recitation that an otherwise mentally performable process is to be performed on a generic computer cannot integrate the judicial exception into a practical application.  MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The receiving, retrieving, accessing, and providing limitations are all the insignificant extra-solution activity of data gathering and/or output, as noted above.  Additionally or alternatively, the receiving, retrieving, and providing limitations are directed to the well-understood, routine, and conventional activity of receiving and transmitting data over a network, MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and the accessing limitation is directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory, MPEP § 2106.05(d)(II), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The recitation that the method is to be performed on a generic computer is a mere instruction to apply the exception on a generic computer, as noted above.  As an ordered whole, the claim is directed to a potentially mentally performable method of ranking search results based on individual user preferences.  Nothing in the claim provides significantly more than this.  As such, the claim is not patent eligible.

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “identifying the preferences of the particular user; and generating the user preference profile information identifying the preferences of the particular user.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining user preferences and using those preferences to generating a user profile, which could be a handwritten profile or mental profile.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 23
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the preferences of the particular user are identified by analyzing user actions of the particular user on an online social network.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining what a user’s preferences are by scrutinizing the user’s social network activity, which could be performed merely by visual inspection of the user’s social networks.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 24
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the preferences of the particular user are identified based on other users that have a connection to the particular user through the online social network.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying user preferences by scrutinizing the users to which the user is connected on a social network, which could be performed by visual inspection.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 25
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the preferences of the particular user are identified based on previous search result selections of the particular user.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying user preferences by scrutinizing previous search result selections of the user, which can be performed by visual inspection of the user’s search history.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 26
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 21.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.  Moreover, the recitation that “the preferences of the particular user are identified by crawling, from a third party website, information describing the preferences of the particular user” recites the insignificant extra-solution activity of mere data gathering.  MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception. Moreover, the recitation that “the preferences of the particular user are identified by crawling, from a third party website, information describing the preferences of the particular user” recites the insignificant extra-solution activity of mere data gathering, MPEP § 2106.05(g); moreover, web crawling is well-understood, routine, and conventional.  See, e.g., Lim et al. (US 8880611), col. 17, ll. 29-39 (suggesting that the use of spider engines to perform Web crawling to gather data is a conventional Web-search technology).

Claim 27
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the preferences of the particular user are identified from online sources indicating location-based behavior of the particular user.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying user preferences by analyzing online location-based records of the user, which could be performed by visual inspection of those records.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 28
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 21.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.  Moreover, the recitation that the “search results describe at least one product” does not alter the mental nature of the underlying process of ranking the search results.  At most, this recitation amounts to a recitation that the invention should be limited to the field of use of ranking search results for products.  MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.  Moreover, the recitation that the “search results describe at least one product” does not alter the mental nature of the underlying process of ranking the search results.  At most, this recitation amounts to a recitation that the invention should be limited to the field of use of ranking search results for products.  MPEP § 2106.05(h).

Claim 29
Step 1:  The claim is directed to a non-transitory machine-readable storage medium; therefore, it is directed to the statutory category of articles of manufacture.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 21.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that the operations are to be performed by a “non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform” the operations.  However, as noted above, mere recitation that the mental processes are to be performed by a generic computer cannot integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  With that exception, the analysis at this step mirrors that of claim 21.
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitation that the operations are to be performed by generic computing equipment cannot amount to significantly more than the judicial exception for the reasons noted above.  With that exception, the analysis at this step mirrors that of claim 21.

Claims 30-35
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 22-27, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, the recitation of a storage medium and a processor cannot integrate the judicial exception into a practical application.  With that exception, the analysis here mirrors that of claims 22-27, respectively.
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the recitation of a storage medium and a processor cannot amount to significantly more than the judicial exception.  With that exception, the analysis here mirrors that of claims 22-27, respectively.

Claim 36
Step 1: The claim is directed to a system comprising a machine including a memory and a processor; therefore, it is directed to the statutory category of machines.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 21.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that the operations are to be performed by a system comprising a memory and at least one processor, and a “recommendation module” executable by the machine.  However, the recitation that an otherwise mental process is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application, as it is a mere instruction to apply the exception on a computer.  MPEP § 2106.05(f).  With that exception, the analysis of the claim mirrors that of claim 21.
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitation that the process is to be performed by a recommendation module executed on a machine comprising a memory and a processor does not amount to significantly more than the judicial exception for the reasons noted above.  With that exception, the analysis here mirrors that of claim 21.

Claims 37-40
Step 1: A machine, as above.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 22-25, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, the recitation that the judicial exception is to be performed by generic computing equipment does not integrate the judicial exception into a practical application.  With that exception, the analysis here mirrors that of claims 22-25, respectively.
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the recitation that the judicial exception is to be performed by generic computing equipment does not amount to significantly more than the judicial exception.  With that exception, the analysis here mirrors that of claims 22-25, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-22, 25, 28-30, 33, 36-37, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tucker (US 8538970) (“Tucker”).
Regarding claim 29, Tucker discloses “[a] non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (client/server entity may perform operations in response to processing unit executing software instructions contained in a computer-readable medium such as a memory; the software instructions may be read into memory from another computer-readable medium, such as a data storage device – Tucker, col. 6, ll. 9-28) comprising: 
receiving one or more search query terms submitted by a particular user (method may include receiving a search query from a user and performing a search of a corpus of documents, based on the search query, to form a ranked set of search results – Tucker, col. 1, ll. 55-61); 
retrieving a list of search results based on the search query terms (method may include receiving a search query from a user and performing a search of a corpus of documents, based on the search query, to form a ranked set of search results – Tucker, col. 1, ll. 55-61); 
accessing user preference profile information identifying one or more preferences of the particular user (document ranking computations may be modified based on a set of user preferences; the set of user preferences may be generated automatically, manually, or both, and may be developed and shared by a community of users of common interest – Tucker, col. 2, ll. 37-54);
ranking the list of search results, based on the user preference profile information, wherein a first search result matching the preferences of the particular user is ranked higher in the ranked list in comparison to a second search result that does not match the preferences of the particular user (method may include re-ranking the search results based on preferences of the user and providing the re-ranked search results to the user – Tucker, col. 1, ll. 55-61; the search engine, after receiving a set of search results ranked using a set of quality indicators derived from a global document ranking algorithm, may modify the set of quality indicators based on the set of user preferences; the modified quality indicators may b used to re-rank the search results to reflect the user preferences, thus providing a “personalized” search result ranking [i.e., the higher-ranked search results are more relevant to the preferences of a particular user than the lower-ranked search results] – id. at col. 2, ll. 37-54); and
providing the ranked list of search results to the particular user (method may include re-ranking the search results based on preferences of the user and providing the re-ranked search results to the user – Tucker, col. 1, ll. 55-61).”  

Claim 21 is a method claim corresponding to non-transitory machine-readable storage medium claim 29 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 36 is a system claim corresponding to non-transitory machine-readable storage medium claim 29 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 30, Tucker discloses that “the operations further comprise: 
identifying the preferences of the particular user (document ranking computations may be modified based on a set of user preferences; the set of user preferences may be generated automatically (e.g., from a query history or document browsing history associated with the user), manually (e.g., through user compilation), or both (e.g., through user editing of an automatically generated set of preferences), and may be developed and shared by a community of users of common interest – Tucker, col. 2, ll. 37-54); and 
generating the user preference profile information identifying the preferences of the particular user (document ranking computations may be modified based on a set of user preferences; the set of user preferences may be generated automatically (e.g., from a query history or document browsing history associated with the user), manually (e.g., through user compilation), or both (e.g., through user editing of an automatically generated set of preferences), and may be developed and shared by a community of users of common interest – Tucker, col. 2, ll. 37-54 [note that the set of generated user preferences collectively comprises a profile]).”  

Claim 22 is a method claim corresponding to non-transitory machine-readable storage medium claim 30 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 37 is a system claim corresponding to non-transitory machine-readable storage medium claim 30 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 33, Tucker discloses that “the preferences of the particular user are identified based on previous search result selections of the particular user (set of user preferences may be generated automatically (e.g., from a query history or document browsing history associated with the user) – Tucker, col. 2, ll. 37-54).”  

Claim 25 is a method claim corresponding to non-transitory machine-readable storage medium claim 33 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 40 is a system claim corresponding to non-transitory machine-readable storage medium claim 33 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 28, Tucker discloses that “the search results describe at least one product (servers 215 may store or maintain documents that may be crawled by server 220; such documents may include data related to products; servers 215 may store or maintain data related to specific product data – Tucker, col. 5, ll. 17-29; client may provide a search query to server 220, and server 220 may respond by obtaining a high quality document set [that may include documents related to products] – id. at col. 7, l. 66-col. 8, l. 11).”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-24, 31-32, and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker in view of Ebanks (US 7657523) (“Ebanks”).
Regarding claim 31, Tucker appears not to disclose explicitly the further limitations of the claim.  However, Ebanks discloses that “the preferences of the particular user are identified by analyzing user actions of the particular user on an online social network (content items may be ranked or filtered as a function of a user profile on a social network; for example, if the user requested an on-line search of information for televisions, the search result may be a list of on-line content related to televisions; if the user’s profile includes the identity of a favorite retailer and/or manufacturer [user action = previous actions indicating that the retailer and/or manufacturer is a favorite], the content items related to televisions that are also related to the favorite retailer and/or favorite manufacturer are placed towards the top of the search result list – Ebanks, col. 6, ll. 49-67).”  
Ebanks and the instant application both relate to ranked listing of search results based on user preferences and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Tucker to identify the preferences of a user based on an analysis of actions of the user on a social network, as disclosed by Ebanks, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to base the search results on relationships with other users whom the user trusts, thereby increasing the relevance of the results to the user.  See Ebanks, col. 2, ll. 42-64.

Claim 23 is a method claim corresponding to non-transitory machine-readable storage medium claim 31 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 38 is a system claim corresponding to non-transitory machine-readable storage medium claim 31 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 32, Tucker, as modified by Ebanks, discloses that “the preferences of the particular user are identified based on other users that have a connection to the particular user through the online social network (on-line information can be organized so that the ranking within the hierarchical structure can be driven by the perspectives and preferences of specific user-defined groups; for example, when navigating the hierarchical structure based on the perspectives of first-degree trusted relationships (e.g., “friends” or a group of trusted connections), when the item rankings are based on the item preferences within this group [i.e., the system identifies the user’s preferences by reference to the preferences of members of the group to which he is connected] – Ebanks, col. 5, ll. 4-19).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Tucker to identify the preferences of the user based on other users to which the user has a connection on the social network, as disclosed by Ebanks, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to base the search results on relationships with other users whom the user trusts, thereby increasing the relevance of the results to the user.  See Ebanks, col. 2, ll. 42-64.

Claim 24 is a method claim corresponding to non-transitory machine-readable storage medium claim 32 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 39 is a system claim corresponding to non-transitory machine-readable storage medium claim 32 and is rejected for the same reasons as given in the rejection of that claim.

Claims 26 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker in view of Igoe et al. (US 8930204) (“Igoe”).
Regarding claim 34, Tucker appears not to disclose explicitly the further limitations of the claim.  However, Igoe discloses that “the preferences of the particular user are identified by crawling, from a third party website, information describing the preferences of the particular user (a community information aggregator (CIA) may obtain data by searching web sites on the Internet; the CIA may gather information about a user that is not published by that user’s private information aggregator by crawling public and/or private information sources; for example, a user’s known email address can be used to locate Internet postings of product reviews, blog postings, or other information associated with the user; this additional information could be used as input for recommendations targeted to the user – Igoe, col. 7, ll. 32-44).”  
Igoe and the instant application both relate to systems for automatically identifying user preferences and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Tucker to determine the user’s preferences by crawling user preference information from third-party websites, as disclosed by Igoe, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to target results more specifically to the user without explicit user input.  See Igoe, col. 7, ll. 32-44.

Claim 26 is a method claim corresponding to non-transitory machine-readable storage medium claim 34 and is rejected for the same reasons as given in the rejection of that claim.

Claims 27 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker in view of Aravamudan et al. (WO 2007103938) (“Aravamudan”).
Regarding claim 35, Tucker appears not to disclose explicitly the further limitations of the claim.  However, Aravamudan discloses that “the preferences of the particular user are identified from online sources indicating location-based behavior of the particular user (in a method of selecting and presenting content based on learned user preferences, the system capture’s the user’s behavior and preferences across multiple dataspaces, taking into account the geographic location of the user; the system may utilize the user’s preferences based on a composite of multiple times for a given dataspace and a given location – Aravamudan, paragraph 48; see also paragraph 132 (detailing an example of the system learning the user’s preferences via an interaction with a website)).”
Aravamudan and the instant application both relate to the presentation of content based on learned user preferences and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Tucker to identify the user’s preferences via location-based online behavior, as disclosed by Aravamudan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to target results specific to the user’s location, thereby increasing the relevancy of the results.  See Aravamudan, paragraph 48.

Claim 27 is a method claim corresponding to non-transitory machine-readable storage medium claim 35 and is rejected for the same reasons as given in the rejection of that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/             Examiner, Art Unit 2125